Case 1:17-cv-01736-RGA Document 427 Filed 12/07/20 Page 1 of 2 PageID #: 21152




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SPRINT COMMUNICATIONS         :
COMPANY, L.P.,                :
                              :
             Plaintiff,       :
                              :
         v.                   :                       Civil Action No. 17-1736-RGA
                              :
MEDIACOM COMMUNICATIONS CORP., :
                              :
             Defendant.       :



                 ORDER DISMISSING SUMMARY JUDGMENT MOTION

        Plaintiff filed a motion for summary judgment of no inequitable conduct against

Mediacom. (D.I. 305). Plaintiff notes in the motion:

         Defendant Mediacom Communications Corporation, in C.A. 17-1736, never pleaded a
         defense based on inequitable conduct. See C.A. 17-1736, D.I. 19, Mediacom
         Communications Corporation’s First Amended Answer to Sprint Communications
         Company L.P.’S First Amended Complaint, dated Mar. 21, 2018. Thus, summary
         judgment of no inequitable conduct should be granted as to Mediacom for this reason
         alone.

        It repeats this assertion in its opening brief. (D.I. 306 at 1 n.1). The docket in the above-

captioned case does not have an answering brief addressed to this motion. But in the Charter

docket (No. 17-1734, D.I. 502 at 15 n.15), the request to deny the motion is submitted on behalf

of all Defendants, which by the docket entry does not include Mediacom. Nevertheless, in the

Mediacom docket, there is a reply brief repeating Plaintiff’s position from the opening brief.

(D.I. 387 at 1 n.1).

        I reviewed Mediacom’s amended answer. (D.I. 19). It does not contain a hint of a

defense or counterclaim of inequitable conduct.

                                             Page 1 of 2
Case 1:17-cv-01736-RGA Document 427 Filed 12/07/20 Page 2 of 2 PageID #: 21153




       I do not think I can grant summary judgment against a party on an issue that is neither

raised by the pleadings nor asserted by the party in the briefing. Inequitable conduct is not an

issue in this case. Thus, Plaintiff’s motion for summary judgment of no inequitable conduct

against Mediacom (D.I. 305) is DISMISSED.

       IT IS SO ORDERED this 7th day of December 2020.


                                                     /s/ Richard G. Andrews
                                                     United States District Judge




                                            Page 2 of 2
